Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 216







Rosalinda A. Connelley, 		Plaintiff and Appellee



v.



Paul A. Connelley, 		Defendant and Appellant



         and



State of North Dakota,                                                Statutory Real Party in Interest







No. 20140214







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Scott A. Griffeth, Referee.



AFFIRMED.



Per Curiam.



Tracy J. Lyson, P.O. Box 2105, Fargo, N.D. 58103, for plaintiff and appellee; on brief.



Jesse D. Matson, 51 Broadway Drive North, Suite 604, Fargo, N.D. 58102, for defendant and appellant; on brief.

Connelley v. Connelley

No. 20140214



Per Curiam.

[¶1]	Paul Connelley appeals from an amended divorce judgment finding him and Rosalinda Connelley in contempt for failing to establish a joint bank account for their child’s expenses but declining to impose sanctions against either party for that failure and also refusing to impose sanctions against Rosalinda Connelley after finding some of her other conduct constituted contempt.  Paul Connelley argues that the court erred in finding him in contempt for failing to establish the joint bank account because Rosalinda Connelley refused to cooperate with him to establish the account and that the court erred in refusing to impose sanctions against Rosalinda Connelley for other contemptuous conduct.  We affirm the amended judgment under N.D.R.App.P. 35.1(a)(4), and we impose sanctions of $100 against Paul Connelley’s attorney for failing to pay the appropriate surcharge for electronically filing an appendix in excess of 100 pages, payable to the clerk of the Supreme Court within thirty days after entry of judgment.  
See
 N.D. Sup. Ct. Admin. Order 14(C)(4)(c) (requiring payment for electronically filing appendix in excess of 100 pages); N.D.R.App.P. 25(a)(2)(C)(iv)(c) (explanatory note stating amendments to N.D.R.App.P. 25(a) were effective October 1, 2014, and incorporated N.D. Sup. Ct. Admin. Order 14, which was repealed on that date). 

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner